Exhibit 10.2

AMENDMENT NO. 1 TO

AGREEMENT

This Amendment No. 1 to Agreement, effective as of April 15, 2008 (the
“Amendment”), between LCI Holding Company, Inc. (the “Company”), a Delaware
corporation, LifeCare Holdings, Inc., a Delaware corporation (the “Principal
Subsidiary”) with its principal place of business at 5560 Tennyson Parkway,
Plano, TX 75024, and Phillip B. Douglas, of Louisville, Kentucky (the
“Executive”), amends the Agreement between the parties dated as of January 30,
2006 (the “Employment Agreement”). Capitalized terms used but not defined herein
shall have the meanings set forth in the Employment Agreement.

WHEREAS, the Company and Employee wish to amend the terms of the Employment
Agreement in connection with the continuation of their employment relationship;

WHEREAS, the Company has determined that it is in the best interests of the
Company, its subsidiaries, and its stockholders to enter into this Amendment;
and

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive, and the Executive is willing to be so employed by the Company, upon
the terms and conditions provided in the Employment Agreement, as amended by
this Amendment.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Amendment, the
parties hereby agree:

1. Section 3(a) is hereby modified by deleting the words “executive Vice
President and Chief Financial Officer” and replacing them with the word
“President”.

2. Section 4(a) is hereby modified by replacing “Two Hundred Seventy Five
Thousand Dollars ($275,000.00)” with “Three Hundred Twenty Five Thousand Dollars
($325,000.00)”.

3. The following sentence is hereby added to the end of Section 4(b): Any Annual
Bonus due to the Executive hereunder shall be payable no later than two and
one-half months following the end of the fiscal year for which the bonus was
earned.”

4. Section 4(c) is hereby amended to add the following sentences as the second,
third and fourth sentences of Section 4(c): “In addition, the Company shall
grant to the Executive a restricted stock award if the Company achieves certain
fiscal year 2008 EBITDA levels (as determined by the Board). The EBITDA target
levels and the corresponding number of shares of Common Stock to be subject to
such restricted stock award are set forth on Exhibit A. Such restricted stock
award, if granted, will be on the terms and subject to the conditions set forth
in such equity incentive plan, the form of restricted stock award attached
hereto as Exhibit B and as determined by the Board (such restricted stock award
together with any subsequently granted restricted stock awards, the “Restricted
Stock Awards”).”

 

1



--------------------------------------------------------------------------------

5. Each of Exhibit A and Exhibit B attached hereto is hereby added to the
Employment Agreement as Exhibit A and Exhibit B thereto, respectively.

6. The last three sentences of Section 4(c) are hereby deleted in their entirety
and replaced with the following three sentences: “Prior to issuing a Restricted
Stock Award, an Option Award or any shares thereunder to the Executive, the
Company may require that the Executive provide such representations regarding
the Executive’s sophistication and investment intent and other such matters as
the Company shall determine to be legally required or otherwise appropriate.
None of the Company’s securities will be registered under applicable securities
laws for the indefinite future and there will be substantial restrictions on
resale imposed by the Company’s corporate charter, the stockholders agreement
and applicable law. Restricted Stock Awards, Option Awards and any shares issued
upon exercise of Option Awards shall be subject to the terms of a stockholders
agreement, as from time to time in effect (the “Stockholders Agreement”).”

7. The following two sentences are hereby added to the end of Section 4(f): “In
furtherance of the foregoing, the Company shall pay or reimburse the Executive
for all commuting expenses to and from Louisville, Kentucky on a basis
materially consistent with the provision of such expense reimbursement on the
date hereof. Any reimbursement under this Section 4(f) that would constitute
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be made, if at all, not
later than the end of the calendar year following the calendar year in which the
expense was incurred.”

8. The fifth sentence of Section 5(b)(i) is hereby deleted in its entirety and
replaced with the following: “Except for the payment of Final Compensation, any
obligation of the Company to the Executive hereunder, however, is conditioned
upon the Executive signing a timely and effective Employee Release following
termination of the Executive’s employment hereunder and by the deadline
specified therein, and returning it to the Company within thirty (30) calendar
days of the date of termination of employment.”

9. The third sentence of Section 5(d) is hereby modified by deleting the words
“(ii) the Annual Bonus paid to the Executive in the immediately preceding fiscal
year (or if no such Annual Bonus was paid to the Executive in the preceding
fiscal year, $0)” and replacing them with the words “(ii) the Annual Bonus paid
to the Executive in respect of the immediately preceding fiscal year (or if no
such Annual Bonus was paid to the Executive in respect of the preceding fiscal
year, $0)”.

10. The last sentence of Section 5(d) is hereby deleted in its entirety and
replaced with the following: “In the event of termination hereunder, payment by
the Company of any amounts that may be due the Executive under this Section 5(d)
shall constitute the entire obligation of the Company to the Executive and,
except for Final Compensation, any obligation of the Company to the Executive
hereunder is conditioned upon the Executive signing a timely and effective
Employee Release following termination of the Executive’s employment hereunder
and by the deadline specified therein and returning it to the Company within
thirty (30) calendar days of the date of termination of employment.”

 

2



--------------------------------------------------------------------------------

11. Section 5(e) is hereby deleted in it entirety and replaced with the
following:

“(e) By the Executive for Good Reason. The Executive may terminate his
employment hereunder for Good Reason if (1) the Executive provides written
notice to the Company setting forth in reasonable detail the condition giving
rise to the Good Reason not later than 60 days following the date on which the
Executive first obtains knowledge of the occurrence of the condition, (2) the
Company fails to remedy such condition within 30 days (or ten business days in
the case of an inadvertent failure as contemplated by clause (ii) below) of
receipt of such written notice, and (3) such termination of employment by the
Executive for Good Reason occurs within 30 days of the expiration of the 30 day
period referred to in clause (2) above. The following conditions arising without
the Executive’s prior written consent shall constitute Good Reason for
termination by the Executive:

(i) material diminution, without his consent (not to be unreasonably withheld),
in the nature or scope of the Executive’s responsibilities, duties or authority
attendant to the Executive’s position, other than as is materially consistent
with the Executive’s assignment to another executive position in accordance with
Section 3(a) hereof; provided, however, that the Company’s failure to continue
the Executive’s appointment or election as a director or officer of any of its
subsidiaries, a change in reporting relationships resulting from a Change of
Control, any diminution of the business of the Company or any of its
subsidiaries, any sale or transfer of equity, property or other assets of the
Company or any of its subsidiaries or, during the first twelve months following
a Change of Control, any diminution in Executive’s title or duties, including
but not limited to a change in reporting relationships, whether or not
materially consistent with Section 3(a) hereof, shall not constitute “Good
Reason”; or

(ii) material failure of the Company to provide the Executive the Base Salary in
accordance with the terms of Section 4(a) hereof or material breach by the
Company of its obligations pursuant to Section 4(f) hereof in respect of
commuting expenses to and from Louisville, Kentucky, excluding in each case an
inadvertent failure which is cured within ten business days following notice
from the Executive specifying in detail the nature of such failure; or

(iii) Executive is required to relocate his business office to a place more than
30 miles from both Dallas, Texas and the Company’s existing office in Plano,
Texas.

In the event of termination in accordance with this Section 5(e), then the
Executive will be entitled to the same pay and benefits he would have been
entitled to receive had the Executive been terminated by the Company other than
for Cause in accordance with Section 5(d) above; provided that the Executive
satisfies all conditions to such entitlement, including without limitation
signing and return of a timely and effective Employee Release following
termination of the Executive’s employment hereunder and by the deadline
specified therein and returning it to the Company within thirty (30) calendar
days of the date of termination of employment. In the event of termination
hereunder, payment by the Company of any amounts that may be due the Executive
under this Section 5(e) shall constitute the entire obligation of the Company to
the Executive and, except for Final Compensation, any obligation of the Company
to the Executive hereunder is conditioned upon the Executive signing a timely
and effective Employee Release in accordance with the timing requirements set
forth in the immediately preceding sentence.”

 

3



--------------------------------------------------------------------------------

12. The last sentence of Section 5(g)(i) is hereby deleted in its entirety and
replaced with the following: “In the event of termination hereunder, payment by
the Company of any amounts that may be due the Executive under this Section 5(g)
shall constitute the entire obligation of the Company to the Executive and,
except for Final Compensation, any obligation of the Company to the Executive
hereunder is conditioned upon the Executive signing a timely and effective
Employee Release following termination of the Executive’s employment hereunder
and by the deadline specified therein and returning it to the Company within
thirty (30) calendar days of the date of termination of employment.”

13. The following sentence is hereby added after the first sentence of
Section 9: “The Company agrees, in consideration of the Executive’s acceptance
of the restrictions set forth below, to grant the Executive access to trade
secrets and other Confidential Information of the Company and its Affiliates and
to the Company’s valuable business relationships and goodwill.”

14. The following sentence is hereby added to Section 23 after the first
sentence thereof: “In connection with a Change of Control transaction, the
Company and the Principal Subsidiary shall require any successor entity to the
Company or the Principal Subsidiary, as applicable, to expressly assume and
agree to perform this Agreement in accordance with the terms hereof.”

15. The following is hereby added as a new Section 26:

“26. Application of Section 409A of the Internal Revenue Code.

(a) The compensation, benefits, and other payments described in this Agreement
are intended either to comply with the requirements of Code Section 409A and the
treasury regulations and other guidance issued thereunder, as in effect from
time to time, to the extent they are subject to Code Section 409A, or to be
exempt from such requirements, regulations and guidance (where an exemption is
available), and shall be construed accordingly. For purposes of Code
Section 409A, all references herein to termination of employment or similar
terms, when used in a context that bears upon the payment or timing of payment
of any amounts or benefits that constitute or could constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, shall be
construed to require a “separation from service” (as that term is defined in
Treasury Regulation Section 1.409A-1(h)) from the Company and from all other
corporations and trades or businesses, if any, that would be treated as a single
“service recipient” with the Company under Treasury Regulation
Section 1.409A-1(h)(3). The Company may, but need not, elect in writing, subject
to the applicable limitations under Code Section 409A, any of the special
elective rules prescribed in Treasury Regulation Section 1.409A-1(h) for
purposes of determining whether a “separation from service” has occurred. Any
such written election shall be deemed part of this Agreement. In addition, each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event may the Executive,
directly or indirectly, designate the calendar year of payment.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement to the contrary, if, at the
time of the Executive’s termination of employment with the Company the Executive
is a “specified employee” (as hereinafter defined), any and all amounts payable
in connection with such separation from service that constitute “nonqualified
deferred compensation” subject to Code Section 409A, as determined by the
Company in its sole discretion, and that would (but for this sentence) be
payable within six months following such separation from service, shall instead
be paid in a lump sum on the first payroll date after the date that follows the
Executive’s separation from service by six (6) months, or, if the Executive dies
before such payment, within sixty (60) days after the Executive’s death. For
purposes of this Section 26(b), “specified employee” means an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Code Section 409A. The Company may, but need not, elect in
writing, subject to the applicable limitations under Code Section 409A, any of
the special elective rules prescribed in Treasury Regulation Section 1.409A-1(i)
for purposes of determining “specified employee” status. Any such written
election shall be deemed part of this Agreement.”

16. The Employment Agreement as amended by this Amendment (as so amended, the
“Amended Employment Agreement”) is confirmed as being in full force and effect.
The Amended Employment Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersedes all
prior and current understandings and agreements, whether written or oral. This
Amendment may be executed in any number of counterparts, which together shall
constitute one instrument, and shall bind and inure to the benefit of the
parties and their respective successors, executors, administrators, heirs and
permitted assigns. The Amended Employment Agreement is a Texas contract and
shall be construed and enforced under and be governed in all respects by the
laws of the State of Texas, without regard to the conflict of laws principles
thereof.

[Remainder of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

THE EXECUTIVE:     LCI HOLDING COMPANY, INC.

/s/ Phillip B. Douglas

    By:  

/s/ G. Wayne McAlister

Phillip B. Douglas     Name:   Wayne McAlister     Title:   Chief Executive
Officer     LIFECARE HOLDINGS, INC.     By:  

/s/ G. Wayne McAlister

    Name:   Wayne McAlister     Title:   Chief Executive Officer